DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as "means", "said," and "comprises" should be avoided.
The abstract of the disclosure is objected to because of the use of legal phraseology (note the word "comprises" in line 2).  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
             With respect to claim 1, claim is indefinite because it is drafted in such a way that it is not clear whether it is drawn to the sub-combination of a replaceable work part or to the combination of a replaceable work part and a jaw assembly. Claim 1, line 1 recite “A replaceable work part for a jaw assembly of a demolition tool…”, indicating that what is claimed is the sub-combination of a replaceable work part. Note also the phrase “the replaceable work part comprising” in line 2. On the other hand, portions of the claim recite limitations on the jaw assembly or limitations that are dependent on the jaw assembly (note the limitations in lines 15 and 19 of the claim, stating that “a first mounting structure formed on a jaw of the jaw assembly”. These elements indicate that perhaps the applicant’s intention is to claim the jaw assembly in combination with the replaceable work part. 
	         In this office action it is presumed that the claims are drawn to the sub-combination of the replaceable work part only, in order to give the claims their broadest reasonable interpretation during examination, per applicable rules. Accordingly, all references in the claims to the jaw assembly are only to be statements of intended use with regard to the claimed replaceable work part. Said differently, all such features are not considered to further structurally limit the claimed replaceable work part.
	         However, clarification of the scope of the claims is required in response to this office action. Should applicant desire to claim the jaw assembly in any claim, and then the same should be clearly done. The applicant is reminded that it is by now well settled that features not claimed may not be relied upon in support of patentability.
Claim 1 is indefinite since all that the applicant considers to be encompassed by the phrase “the first recess configured to receive in the first recess a first mounting structure” in line 14 cannot be determined.
Claim 1 is indefinite because it is not clear what the phrase “the second recess configured to receive in the second recess a second mounting structure” in line 11 is intended to encompass.

The noted examples of indefiniteness notwithstanding, the Prior Art of record does not appear to show a replaceable work part having all of the elements of the claim 1. Accordingly, a claim having the same scope as claim 1, if presented for examination in response to this Office Action, would be considered to avoid the prior art. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. All of the cited references disclose jaw crusher.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAYE FRANCIS whose telephone number is (571)272-4423. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelly self can be reached on 5712724520. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAYE FRANCIS/Primary Examiner, Art Unit 3725